 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY C. BONTEMPS,                              No. 2:18-cv-2321 WBS KJN P
12                        Plaintiff,
                                                        FINDINGS AND RECOMMENDATIONS
13             v.
14    J. JENSEN,
15                        Defendant.
16

17            By an order filed December 6, 2018, plaintiff was ordered to submit, within twenty-one

18   days, the appropriate filing fee in order to proceed with this action, and was cautioned that failure

19   to do so would result in a recommendation that this action be dismissed. The twenty-one day

20   period has now expired, and plaintiff has not paid the fee or otherwise responded to the court’s

21   order.

22            In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

23   dismissed without prejudice.

24            These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned “Objections

28   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
                                                        1
 1   objections within the specified time may waive the right to appeal the District Court’s order.
 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: January 22, 2019
 4

 5

 6

 7   /cw/bont2321.fpf2

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
